875 F.2d 868
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Billy Scott BEWLEY, Defendant-Appellant.
No. 88-5566.
United States Court of Appeals, Sixth Circuit.
May 2, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
Defendant-Appellee Billy Scott Bewley (Bewley) has appealed the May 9, 1988 decision of the district court revoking Bewley's probation.  The district court determined, after a hearing conducted pursuant to the standards of Fed.R.Crim.P. 32.1, that Bewley had violated the terms of his probation agreement and ordered Bewley to be committed to custody for a period of two years and six months.


2
A review of Bewley's assignments of error, the briefs of the parties and the arguments of counsel demonstrates that Bewley's only challenge--his contention that he had not received a fair hearing--is without merit.


3
Accordingly, the district court's parole revocation decision is AFFIRMED.